Citation Nr: 1800648	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  15-06 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an effective date prior to August 31, 2011, for the grant of service connection for chronic obstructive pulmonary disease (COPD), also claimed as breathing problems.


REPRESENTATION

The Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel




INTRODUCTION

The Veteran had twenty years of service, retiring from the United States Navy in July 1979, which included service during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

The Board acknowledges that in his March 2014 letter, the Veteran disagreed with the effective date assigned for his COPD, asserting that it should relate as far back as September 30, 1983, the date of his original service connection claim for chronic bronchitis, because the claims file contained evidence showing a forced expiratory volume reading indicative of COPD upon pulmonary function testing during his retirement examination.  

In view of the foregoing, the Board finds the Veteran has reasonably raised a claim for clear and unmistakable error (CUE) with respect to the RO's May 1984 rating decision denying service connection for chronic bronchitis.  See Crippen v. Brown, 9 Vet. App. 412, 420 (1996) (holding that to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is), citing Fugo v. Brown, 6 Vet. App. 40, 43 (1993), overruled on other grounds by Simmons v. Principi, 17 Vet. App. 104 (2003).  However, as this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  Therefore, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).





FINDINGS OF FACT

1.  The Veteran did not appeal the September 2009 rating decision by the RO denying his petition to reopen his service connection claims for chronic bronchitis, also claimed as chronic cough, and bronchial asthma, also claimed as breathing problems; and it became final.

2.  On August 31, 2011, the RO received the Veteran's petition to reopen his service connection claim for breathing problems, to include COPD.

3.  In an April 2013 rating decision, the RO granted the Veteran's service connection claim for COPD, also claim as breathing problems, and assigned an effective date of August 31, 2011.


CONCLUSIONS OF LAW

1.  The September 2009 rating decision denying the Veteran's petition to reopen his service connection claims for chronic bronchitis, also claimed as chronic cough, and bronchial asthma, also claimed as breathing problems, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

2.  The criteria for an effective date prior to August 31, 2011, for the grant of service connection for COPD, also claim as breathing problems, have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to an effective date prior to August 31, 2011, for the grant of service connection for COPD.  See March 2014 Letter from the Veteran; February 2015 VA Form 9.  

More specifically, the Veteran asserts the effective date should be September 30, 1983, the date the RO received his original service connection claim for chronic bronchitis.  See March 2014 Letter from the Veteran; November 2017 Informal Hearing Presentation; see also May 1984 Rating Decision.  According to him, COPD encompasses a group of diseases manifested by airflow obstruction and other breathing related problems, to include chronic bronchitis.  See June 2013 Letter from the Veteran; February 2015 VA Form 9.  As such his September 1983 claim should be construed as to include COPD.  

Although the Veteran is not competent to render a medical opinion or diagnosis on such a complex issue as the etiological relationship between COPD and chronic bronchitis, given the RO ultimately granted service connection for COPD while recognizing it was also generally claimed as breathing problems, the Board will examine the procedural history as to all respiratory conditions previously claimed.  See Jones v. West, 12 Vet. App. 460, 465 (1999); April 2013 Rating Decision (granted service connection for "[COPD] (also claimed as breathing problems)"). 

In that regard, the Veteran first initiated a service connection claim for chronic bronchitis in September 1983.  See May 1984 Rating Decision (noted the date of claim was September 30, 1983).  The RO denied this claim in a May 1984 rating decision.  He did not initiate an appeal, and the May 1984 rating decision became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103; see also March 2014 Letter from the Veteran (the Veteran conceded that he did not properly appeal the May 1984 rating decision).

Thereafter, the Veteran filed a petition to reopen his service connection claim for chronic bronchitis in August 1997.  See August 5, 1997 Veteran's Application for Compensation or Pension.  Initially, the RO denied this petition in a September 1998 rating decision.  However, upon reconsideration, the RO granted the petition in an October 1999 rating decision.  Nevertheless, the RO went on to deny his service connection claim for chronic bronchitis.  Additionally, in the October 1999 rating decision, the RO denied his service connection claim for bronchial asthma.  

The Veteran initiated an appeal of the October 1999 rating decision in January 2000.  See January 2000 E-mail from the Veteran; April 2000 Statement in Support of Claim.  In response, the RO issued a Statement of the Case in July 2000.  Following which, he failed to submit a substantive appeal.  38 C.F.R. §§ 20.202, 20.302(b), (2017).  As a result, the October 1999 rating decision became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

In June 2009, the Veteran filed a second petition to reopen, characterizing the claim as a service connection claim for chronic cough and breathing problems.  See June 2009 Letter from the Veteran.  The RO interpreted his June 2009 letter as a petition to reopen his service connection claims for chronic bronchitis as well as bronchial asthma.  In reply, the RO rendered a September 2009 rating decision, declining to reopen his service connection claims for chronic bronchitis, also claimed as chronic cough; and bronchial asthma, also claimed as breathing problems.  He did not initiate an appeal, and the September 2009 rating decision became final.  See 
38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran filed a third petition to reopen in August 2011.  This time, he characterized his claim as a service connection claim for breathing problems, specifying COPD.  See August 2011 Statement in Support of Claim (received by the RO on August 31, 2011); August 2011 Veteran's Supplemental Claim (received by the RO on August 31, 2011).  In an April 2013 rating decision, the RO granted service connection for COPD and assigned an effective of August 31, 2011; the date his third petition to reopen was received by the VA. 

Generally, the effective date of a grant of service connection is based on either the date the original claim was received; the date the petition to reopen the claim was received after a final disallowance; or the date the entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  

The evidence detailed above establishes, the Veteran's service connection claim for COPD, was granted after a final disallowance in September 2009, which incorporated all respiratory conditions claimed to date.  See Bostain v. West, 11 Vet. App. 124, 126-127 (1998) (finding the last final disallowance of the appellant's claim was the Board's decision denying his petition to reopen).  Therefore, short of CUE, an effective date of September 30, 1983, the date his original service connection claim for chronic bronchitis was received, is impermissible.  38 U.S.C. 
§ 5110(a); 38 C.F.R. § 3.400 (q)(2), (r).  Further, since his diagnosis of COPD predates the receipt of his third petition to reopen, the earliest possible effective date is in fact August 31, 2011.  See generally VA Treatment Records.


ORDER

An effective date prior to August 31, 2011, for the grant of service connection for COPD, also claimed as breathing problems, is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


